internal_revenue_service number release date index number -------------------------- ----------------------------- -------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-116800-07 date date ty ----------- ty ----------- legend service ------------------------------------------ service ---------------------------------------- taxpayer ------------------------------------------------------------- x ----- primary network airports ------------ dear ------------- this responds to a letter_ruling request in which you request that the irs issue the following rulings the amount_paid for air transportation service provided by taxpayer in service is exempt under sec_4281 of the internal_revenue_code from the excise_tax imposed by sec_4261 the amount_paid for air transportation service provided by taxpayer in service is exempt under sec_4281 from the excise_tax imposed by sec_4261 the following facts and representations have been submitted in the request taxpayer operates business jets including an on-demand short-haul under x miles air travel service taxpayer targets regional business travelers using ultra-light jets with certificated take-off weights of under big_number lbs all transportation begins and ends in the continental_united_states the target customers are regional business travelers seeking to complete same-day travel multi-city same-day trips and complex travel itineraries plr-116800-07 taxpayer plans to offer two types of jet service service and service with service the customer reserves the entire aircraft designates a desired departure time window a required arrival time and departure and arrival locations with service the customer reserves a seat on an aircraft designates desired departure and arrival time windows and departure and arrival locations service flights do not require passengers to change planes or stop more than once en route for other passengers service departure and arrival locations are limited to a small number of primary network airports the number of which taxpayer plans to expand over a period of years for both services a reservation may be made no more than days in advance taxpayer provides an instant fixed-price reservation confirmation or rejection using a proprietary state of the art logistics system that optimizes aircraft availability in real-time while preserving existing obligations the logistics system processes service and service reservations the same way a reservation is rejected only if taxpayer has committed all available flight resources and the request cannot be reconciled with existing commitments the exact flight time is confirmed hours before the flight in certain circumstances taxpayer has the discretion to delay the departure time for a passenger who is running late however taxpayer will not delay a flight if it will inconvenience another passenger taxpayer does not maintain a published flight schedule and offers no walk-up service taxpayer generally provides services during hours that best accommodate business travel taxpayer holds an faa air carrier certificate authorizing it to conduct on-demand operations under federal aviation regulations under revrul_78_75 1978_1_cb_340 the status of an operator for faa purposes is not determinative for purposes of the federal excise_tax on air transportation for both services the amounts in question are paid to taxpayer if the exemption under sec_4281 does not apply taxpayer would have to collect the tax sec_4291 and pay it over to the government sec_40_6011_a_-1 of the excise_tax procedural regulations sec_4261 imposes a tax on the amount_paid for taxable_transportation of any person by air taxable_transportation is defined in sec_4262 to include transportation by air that begins and ends in the continental_united_states sec_4261 imposes a tax for each domestic_segment of taxable_transportation by air the term domestic_segment means any segment consisting of takeoff and landing and which is taxable_transportation described in sec_4262 plr-116800-07 sec_4281 provides that the taxes imposed by sec_4261 shall not apply to transportation by an aircraft having a maximum_certificated_takeoff_weight of big_number pounds or less except when such aircraft is operated on an established line sec_49_4263-5 the facilities and services excise_taxes regulations defines the term operated on an established line to mean operated with some degree of regularity between definite points further that term does not necessarily mean that strict regularity of schedule is maintained that the full run is always made that a particular route is followed or that intermediate stops are restricted the term implies that the person rendering the service maintains and exercises control_over the direction route time number of passengers carried etc sec_49_4263-5 of the regulations generally provides that the sec_4281 exemption applies to amounts paid for the transportation of persons on a small aircraft of the type sometimes referred to as air taxis although the term air taxis is not defined in the regulations it is described in 991_fsupp_1209 d nev as an airplane for hire subject_to the whims of a particular customer except to the hiring customer its route is wholly unpredictable and unreliable in revrul_66_301 1966_2_cb_475 the operator of a helicopter offered rides on a walk-up basis at a community fair there were no scheduled or fixed times of departure and no advance bookings or reservations were available the existence of the rides was contingent upon the fair that lasted only a few days a year reasoning that a schedule other than customer demands is necessary to be conducted with some degree of regularity the revenue_ruling concluded that a sporadic operation like the community fair helicopter rides was not operated on an established line in revrul_72_617 1972_2_cb_580 an air taxi carrier entered into a contract with the united_states postal service to provide overnight air mail service between two cities before entering into the contract the carrier did not fly to these cities the contract provided for exclusive use of the aircraft for six regularly scheduled round trips weekly between certain overnight hours to meet postal requirements for an overnight exchange of mail although the flights met the some degree of regularity requirement of the regulations the revenue_ruling concluded that the aircraft making the flights was not operated on an established line because the carrier did not retain control_over the direction route time or cargo carried the aircraft providing the transportation at issue here all have a certificated takeoff weight of less than big_number pounds therefore the amount_paid for the transportation is exempt from tax unless the aircraft are operated on an established line plr-116800-07 taxpayer argues that it has no schedule and that it has no control_over when and where it will fly but that these decisions are dictated by customer demands and the logistics system service is a traditional charter subject_to the whims of a particular customer service is not service destinations are chosen by customers from a set of definite points determined by taxpayer for example the passenger could not request a service flight outside of the primary network airports thus taxpayer maintains and exercises control_over the flights offered with service however taxpayer does not meet the some degree of regularity aspect of on an established line because it does not maintain a schedule of flights and any perceivable pattern is due to customer demand accordingly we conclude as follows the amount_paid for air transportation service provided by taxpayer in service is exempt under sec_4281 of the internal_revenue_code from the excise_tax imposed by sec_4261 the amount_paid for air transportation service provided by taxpayer in service is exempt under sec_4281 from the excise_tax imposed by sec_4261 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely frank boland frank boland chief branch office of associate chief_counsel passthoughs and special industries
